IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CHARLES EDWARD                        NOT FINAL UNTIL TIME EXPIRES TO
STARLING,                             FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D14-2691
v.

SONYA GALLAGHER
STARLING,

      Appellee.

_____________________________/

Opinion filed September 16, 2014.

An appeal from an order of the Circuit Court for Suwannee County.
David W. Fina, Judge.

Lucas J. Taylor, Sellers, Taylor & Morrison, P.A., Live Oak, for Appellant.

No appearance for Appellee.




PER CURIAM.

      The Court has determined that the Final Judgment of Dissolution of

Marriage is not a final order. See Hoffman v. O'Connor, 802 So. 2d 1197 (Fla. 1st

DCA 2002). Accordingly, the appeal dismissed as premature.

PADOVANO, THOMAS, and ROBERTS, JJ., CONCUR.